DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-9 and 16-18 objected to because of the following informalities:  Claims 1 and 16 appear to contain minor typos.  Claim 1 recites “constructing a second bias criteria curve for the operation-related random data set on based on…”.  Similarly, claim 16 recites “construct a first bias criteria curve for the current operation-related target data set on based on…” and “construct a second bias criteria curve for the operation-related random data set on based on…”.  Appropriate correction is required.
Allowable Subject Matter
Claims 10-15 allowed.
Claims 1-9 and 16-18 would be allowable if rewritten or amended to overcome the objections, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not teach or suggest a method/system/apparatus for data set analysis having the combination of steps/elements in the claims including, among other elements, operation standard determination according to the outlier and outlier bias analysis of the claims.
Mitra US 2011/0246409 A1 discloses data set analysis including analysis of outliers, without the operation standard determination according to the outlier and outlier bias analysis of the claims.
Peace US 2004/0172401 discloses data set analysis including use of a random data set and identification of outliers, without the operation standard determination according to the outlier and outlier bias analysis of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808.  The examiner can normally be reached on M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BRYCE M AISAKA/Primary Examiner, Art Unit 2851